Per Curiam.

Respondent was admitted to the Bar by this court on November 13,1957.
By petition verified ón May 10, 1965 he was charged with professional misconduct in failing to file retainer and closing statements as required by the rules of this court, and other violations of the Canons of Professional Ethics.
Respondent in his answer to the petition admitted that he had failed to file retainer and closing statements and petitioner’s motion to discipline respondent was thereupon granted to the extent that he was suspended from the practice of law until a final determination by this court upon the remaining charges in the petition (23 A D 2d 328).
He has been continuously suspended from the practice of law for a period of eight years from June 25,1965 and has complied explicitly with the conditions of his suspension. The disciplinary hearing has been completed and the Referee’s report thereon finding that the charges of professional misconduct were proven has been submitted for our consideration. It is fully supported by the evidence and we find that it should be confirmed.
*115Respondent solicited automobile accident cases by distributing professional cards, loaning money to clients and paying runners for bringing cases to him. He failed to keep adequate records and settled infants ’ claims without court approval. While funds of clients were at times commingled, the clients suffered no loss therefrom.
Respondent’s violations of canons 11, 27, 29, 32 and 34 of the Canons of Professional Ethics constitute serious acts of professional misconduct. After weighing all the factors which must be considered in a disciplinary proceeding we conclude that respondent’s suspension from practice which began on June 25,1965 and has continued until this final determination upon the charges in the petition is a sufficient and appropriate discipline for his professional misconduct.
Goldman, P. J., Del Vecchio, Marsh, Witmer and Henry, JJ., concur.
Order entered terminating suspension and reinstating respondent as an attorney and counselor at law.